DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1-12:
 “one or more memory block controllers for corresponding memory blocks, each memory block controller configured to control”;
Claim(s) 1-12:
 “a memory power controller configured to configure”;
Claim(s) 7, 11, 16, and 19:
 “a memory decoder … is configured to: decode a memory address”; and
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
Claim 20 
 is rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations), absent a limiting definition in the specification, typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
At ¶ [0106] of the specification, Applicant sets out definitions and examples of computer readable storage media which are not sufficiently limiting to exclude a signal per se. For example, the specification sets out that “The techniques described in this disclosure may also be embodied or encoded in a computer-readable medium, such as a computer-readable storage medium …  may include … other computer readable media.” Emphasis added.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1-20
 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mirichigni et al.,
US 2021/0064119 Al, (“Mirichigni”).
Mirichigni was cited as prior art in the previous office action. As such, its relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.	
Regarding Claim 1,
 Mirichigni teaches An artificial reality system comprising:
a device comprising one of a peripheral device configured to generate artificial reality content for display or a head-mounted display unit (HMD) configured to output artificial reality content for display, the device comprising: (Fig. 1, element 100; See also [0027] “The system 100 may include portions of an electronic device, such as a computing device, a mobile computing device, a wireless device, or a graphics processing device … a computer, a laptop computer, a tablet computer, a smartphone, a cellular phone, a wearable device, an internetconnected device, or the like. The memory device 110 may be component of the system configured to store data for one or more other components of the system 100.” Emphasis added.) 
memory (Fig. 1, element 110) divided into multiple memory blocks (Fig. 1, elements 160-a – 160-N “Memory Die”) each configurable to operate in a plurality of power modes independently of each other; ([0021] “A memory device may achieve greater power savings ( e.g., less current consumption) by operating different portions of the memory device or a die therein ( e.g., different portions of a single memory array) in different power modes. For example, a first portion of the memory device or die may be operated in a first power mode and a second portion of the memory device or die may be operated in a second power mode.” Emphasis added. See also Fig. 3) 
one or more memory block controllers for corresponding memory blocks, (Fig. 1, elements 165-a – 165-N “Local Memory Controller”) each memory block controller comprising a control register and ([102] – [0104] “In some cases, the PMD may include a first register entry 620 ( e.g., PMD[0]), which may include a first set of values (B0-B7) each written to a specific register field (e.g., one of register fields 0-7) … each register field (0-7) within the first register entry corresponds to a specific bank mask 605 value … for each memory bank 615 … a second register entry 625 ( e.g., PMD[l]) which may include a second set of values (BG0-BG3) each written to a specific register field ( e.g., 0-7) … a low power mode (e.g., PD mode or DS mode) that each memory bank 615 should be switched into based on the corresponding bank group mask variable 610 and the corresponding bank mask variable 605 ….”  See also Figs. 6A – 8C as well as [0094]) configured to control, based on a control register of the memory block controller, which one of the plurality of power modes in which the corresponding memory block is to operate, independent of any of the other memory blocks; ([0022] “Aspects of the teachings herein include using a power mode bitmap to indicate the portions (e.g., memory banks) that are to be operated in various low power modes (e.g., PD and DS power modes). The power mode bitmap may be written to one or more registers ( e.g., mode registers) or other storage within the memory device ….” Emphasis added. See also [0021] and [0052];
See also [0117] and [0065]) and
 a memory power controller (Fig. 1, element 155) configured to configure respective control registers of the memory block controllers to direct the memory block controllers to select one of the plurality of power modes for the memory blocks ([0069] “The features of the memory device state diagram 300 may be performed by … the memory device controller 155, the local memory controllers 165 or the local memory controller 265 described with reference to FIGS. 1-2. The memory device state diagram 300 may illustrate different states or operating modes that one or more portions ( e.g., one or more banks) of the memory device may transition between … a memory device (e.g., at the direction of one or more controllers for the memory device, such as an external memory controller 105, a device memory controller 155, or a local memory controller 165, or a combination thereof) may operate in an idle state 305 or an active state 310.”; See also Figs. 6a-6c and [0094], describing the mode registers and the corresponding memory device power modes) when the memory blocks are not being accessed. ([0070] “In the idle state 305, no memory cells may be available for access.”; See also [0087] and Figs. 4A-4C)  
Regarding claims 2-12,
 
 Mirichigni teaches these claims according to the reasoning set forth in the previous office action.
Claim(s) 13-20
 recite(s) features that are substantially the same, save for the category of invention, as the system set forth in claim(s) 1-12. Specifically:
Claim(s) 13 and 20 correspond(s) to claim(s) 1;	
Claim(s) 14 correspond(s) to claim(s) 3;
Claim(s) 15 correspond(s) to claim(s) 4;
Claim(s) 16 correspond(s) to claim(s) 5;
Claim(s) 17 correspond(s) to claim(s) 8;
Claim(s) 18 correspond(s) to claim(s) 10; and
Claim(s) 19 correspond(s) to claim(s) 1. Therefore claim(s) 13-20 is/are rejected under the same reasoning set forth above over Mirichigni


Response to Arguments
Applicant's arguments filed 3/21/2022 (“Remarks”) have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. § 101
Applicant argues that the amended of the language “A computer readable storage medium comprising instructions …” sufficiently excludes signals per se. Examiner respectfully disagrees. As discussed in the previous action and above, absent a limiting definition in the specification, typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. Here, the additional word storage, coupled with the non-limiting nature of the specification, esp. ¶ [0106], does not overcome the 101 rejection.
Rejections under 35 U.S.C. § 102
Applicant chiefly argues that “Mirichigni—in particular the cited portions thereof—does not disclose that each of local memory controllers 165 comprises a mode register … Mirichigni FIGS. 6A—6C and surrounding description of Mirichigni {J 95—107 illustrate and describe power bitmap data vis-a-vis mode registers … data. The bank mask variables 605 and bank group mask variables 610 may be correlated with specific memory banks 615 of a memory device based on a mapping between the fields of the one or more mode registers and the memory banks 615 … In this way, as set forth in claim 1, a particular control register is a basis for controlling the power mode of the corresponding memory block that corresponds to the memory block controller that comprises the particular control register. Mirichigni does not disclose this subject matter.” Remarks at pp. 12-13. Emphasis Applicant’s. 
Examiner respectfully disagrees. Applicant’s argument turns on whether the memory block controller comprises a control register. Here, as discussed in the previous action and above, Mirichigni teaches that each memory block (Fig. 1, element 170) has a corresponding memory block controller (Fig. 1, element 165) as well as the corresponding bank mode registers (e.g. Fig. 6B, elements 620-630; See also [0094]). Mirichigni’s bank mode registers are used by the memory block controller to vary the power to the banks selectively based on the values stored in the bank mode registers. ([0021] – [0022] and [0052]) 
In this way, each memory block controller corresponds to a control register contained on the circuit depicted in Fig. 1, element 110. Thus, each memory block controller comprises a control register.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SEKI et al., US 2014/0298056 Al for its teaching of controlling power to memory banks using control registers;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187

/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187